Taft and Rowell, JJ.,
dissent, thinking the findings based on competent evidence, and that, in the circumstances, it appearing that the intestate was not fully competent without the aid of proper and impartial advice to understand the nature of the transaction she was engaged in at the time she gave the deed, it devolved upon the defendants to show that she had such advice, and did understand the nature of the transaction. Mr. Pomeroy says that in cases of real mental weakness a ¡ore-sumption arises against the validity of the transaction, and that the burden rests upon the party claiming the benefit of the conveyance to show its perfect fairness and the capacity of the other party. 2 Pomeroy’s Equity, s. 947.